705 N.W.2d 351 (2005)
474 Mich. 911-15
IN RE FORFEITURE OF $180,975.00.
No. 127983.
Supreme Court of Michigan.
November 2, 2005.
Application for leave to appeal.
SC: 127983, COA: 249699.
On order of the Court, the application for leave to appeal the December 28, 2004 judgment of the Court of Appeals is considered. We direct the Van Buren County Prosecuting Attorney to answer the claimant's application for leave to appeal within 28 days after the date of this order.
The application for leave to appeal remains pending.